DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in Parent Application 15/306,379 has been reviewed.
The abstract of the disclosure is objected to because phrases that can be implied, such as “The invention relates …”, and legal phraseologies, such as “said”/”means”, should be avoided. Further, the abstract should be in the form of a single paragraph. Correction is required.  See MPEP § 608.01(b).
Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 18, line 3,  and 19, line 1, “the support frame” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klebanow (US 2018/0208278) in view of Riviere (US 5,641,242).
 	Klebanow discloses a swimming pool cleaner system including docking platform 10 and swimming pool cleaner 30, wherein the docking platform is configured as an extraction device to extract the pool cleaner via winder cable 14 attached to the pool cleaner to pull the pool cleaner onto the docking platform via winder motor 24. The structure of Klebanow does not include a support plate movable to submerge into the water to facilitate extracting.
	Riviere discloses an extraction device including a docking platform having a fixed platform 14 and movable support platform 18, wherein an outer edge of the support platform is configured to submerge into water to facilitate extraction of a watercraft. In view of Riviere, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further include a support platform pivotably mounted, in a manner similar to that taught by Riviere, in the structure of Klebanow, such that an outer edge of the support platform is operable to submerge into the water to facilitate extraction of the watercraft (such as a pool cleaner in case of Klebanow). As to the support platform in the form of a plate, as an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the support platform in the structure of Klebanow, as modified, as support plate because the original docking platform of Klebanow is also in the form of a support plate, i.e. a platform preferably a flat surface (para [0031]), for supporting the pool cleaner. The operation of the structure Klebanow, as modified, is considered to include the steps of operation recited in instant claims 11-13, wherein pulling of the pool cleaner onto the support platform/plate, and then onto the fixed platform of the docking platform by using winder motor 24 would cause the support platform/plate to reposition above and substantially parallel to the fixed platform.
	Regarding instant claimed causing various components (such as the winder motor, the driven wheels, and the movement of the pool cleaner relative to the extraction device) to cease, as recited in instant claims 14, 16 and 17, note that in the structure of Klebanow, as modified, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the structure of Klebanow such that when an extraction of the pool cleaner onto the docking platform is completed, the operations of the various components involving in the extraction process would be caused to stop or cease because continuation of movements of such components is obviously unnecessary, and may potentially cause damages to the associated parts of the structure. 
	Regarding instant claim 15, note that in the pool cleaner of Klebanow, there are bottom intake ports 37, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to leave the intake ports 37 open because neither Klebanow teaches nor there is any reasonable reason to close them; wherein, upon pulling the pool cleaner out of the water, water in the pool cleaner obviously would be drained back out through ports 37. Therefore, such pulling the pooling cleaner out of the water is also considered to be corresponding to an action of a rapid emptying of the pool cleaner.
	Regarding instant claim 19, consider Figs. 13h-13i of Klebanow, wherein the rim of the swimming pool is operable to support the support frame of the extraction device as the extraction device moving out of the water and onto the rim of the swimming pool.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 11 above, and further in view of Mears (US 2012/0321420) and Desmoulins (US 6,565,293).
Mears discloses an extraction device including retractable support plate 8 that can be extended and retracted by using an actuator system including an electric motor and a power screw, and Desmoulins discloses an actuator system including an electric motor associated with a power screw, which can be in the form of an endless screw. In view of Mears, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use an actuator system including a motor associated with a power screw, as generally taught by Mears, in the structure of Klebanow, as modified, wherein the power screw can be an endless power screw, similar to that taught by Desmoulins, to actively control positioning of the support plate to achieve expected advantages thereof, such as reducing strain/stress on the winder motor and cable. The operation of the structure of Klebanow, as modified, is considered to obviously include the steps of operations recited in instant claims 18 and 20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eason (US 4,601,606), and Meriwether (US 5,184,913) disclose extraction devices for watercrafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617